Citation Nr: 0619861	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-16 664	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for polymyositis.

Entitlement to service connection for rhabdomyolysis with 
acute renal failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from May 1983 to July 1986, 
when she was discharged on account of physical disability.  
She additionally had seven years and seven months of prior 
active service.

The appeal was previously before the Board of Veterans' 
Appeals (Board) in March 2005, when it was remanded for 
further evidentiary development.  Such development having 
been accomplished, the case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Neither polymyositis nor rhabdomyolysis were initially 
manifested until many years after the veteran's period of 
service.

2.  Neither polymyositis nor rhabdomyolysis were proximately 
caused or are otherwise related to the veteran's service-
connected disabilities of pyelonephritis or a disorder of the 
cervical spine at C5-6.


CONCLUSION OF LAW

Service connection for polymyositis and rhabdomyolysis with 
acute renal failure is not warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002);; 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has had a disability involving 
muscle tissues, variously diagnosed as polymyositis and 
rhabdomyolysis since her time in service.  She alternatively 
contends that polymyositis and rhabdomyolysis were 
proximately caused or are related to her service-connected 
disabilities of pyelonephritis or a disorder of the cervical 
spine at C5-6.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
dated in September 2001.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but did not provide her with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, she was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by September 2001 and thereafter 
readjudicated the claims in an August 2002 rating decision, 
and April 2003 Statement of the Case, and a December 2005 
Supplemental Statement of the Case.

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in an 
April 2003 Statement of the Case, and a December 2005 
Supplemental Statement of the Case.  

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has undergone VA examinations 
pertaining to the claims on appeal and the reports of the 
examinations have been carefully reviewed.  Additionally, a 
VA medical opinion based upon review of the veteran's medical 
records has been obtained and reviewed.  Both the veteran and 
her representative have availed themselves of multiple 
opportunities to submit written argument pertinent to the 
claims.  Thus, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim at this point.  

Analysis

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Review of the veteran's service medical records reveals no 
indication of any type of muscle impairment during service.  
The report of the medical evaluation board examination 
performed in connection with the veteran's discharge from 
service for physical disability involving her cervical spine 
reflects no complaints or findings pertinent to the two 
disabilities on appeal.  Although she had some pyelonephritis 
in service, for which service connection has been granted, 
there is no indication whatsoever that the kidney disorder 
was related to any muscular problems.

In the absence of any findings involving polymyositis or 
rhabdomyolysis or any other muscular disease during service, 
service connection on a direct basis is not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Review of the veteran's post-service medical records reflect 
that in April 1995, she was hospitalized with acute 
rhabdomyolysis.  After this disability was stabilized, she 
received a diagnosis of chronic polymyositis and was treated 
with steroids for many years.  None of the many medical 
records reflecting the diagnosis and treatment of these 
disabilities contain any indication of linkage to service or 
to any events therein.  

To resolve the question of whether the veteran's disabilities 
could be related to or caused by either of her service-
connected disabilities, the Board remanded the appeal for an 
informed medical opinion on this question.  According to an 
April 2005 report, a VA physician with expertise in the area 
reviewed the veteran's claims file and concluded that neither 
polymyositis nor rhabdomyolysis was proximately caused or 
otherwise related to the veteran's service-connected 
disabilities.  The physician provided a very detailed 
explanation as to the conclusion reached.  Essentially, the 
physician reviewed the veteran's service and post-service 
medical records and concluded that the veteran's service-
connected disabilities "have not caused or aggravated" the 
veteran's polymyositis or rhabdomyolysis with acute renal 
failure.  The physician also noted that the veteran's recent 
renal function testing indicated she was no longer 
experiencing renal failure.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that her muscular disabilities are related to service 
or to her service-connected disabilities.  However, since the 
veteran is not a medical expert, she is not competent to 
express an authoritative opinion regarding the etiology of 
her disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Thus, in the 
absence of a current disability involving renal failure, 
service connection for this aspect of the rhabdomyolysis 
would be entirely inappropriate.

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for polymyositis 
or rhabdomyolysis with acute renal failure.  The benefit 
sought must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for polymyositis is denied.

Service connection for rhabdomyolysis with acute renal 
failure is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


